DETAILED ACTION
	This is the third office action for US Application 16/737,876 for a Position Adjusting Device for Exercising Apparatus.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose a height adjustment mechanism for exercising apparatus with a first frame and a second frame telescopically mounted within one end of the first frame body and movable in an adjusting direction, a slidable block slidably mounted on the first frame body and movable in the adjusting direction, a pressing member movable relative to the first frame body between a tightening position where the pressing member applies a pressing force to the second frame body in a direction perpendicular to the adjusting direction, and a loosening position where the pressing force is released, and at least one connecting arm connecting the pressing member and the slidable block, wherein when the slidable block moves toward a first end of a limited range, the pressing member is pulled inward by the at least one connecting arm to the tightening position to clamp the second frame body, and when the slidable block moves towards a second end of the limited range, the pressing member is released to move to the loosening position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632